Case 19-13496-amc        Doc 43      Filed 05/21/20 Entered 05/21/20 14:40:02      Desc Main
                                     Document     Page 1 of 2



                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
IN RE:                                               :
Debra Finan                                          :
                              Debtor                 :   Chapter 13
                                                     :
Debra Finan                                          :   Bankruptcy No. 19-13496 AMC
                              Movant                 :
          v.                                         :
                                                     :
Wells Fargo Bank, N.A.                               :
                              Respondent             :
                                                     :
                                                     :
                                                     :
                                                     :

     RESPONSE OF WELLS FARGO BANK, N.A. TO EXPEDITED MOTION FOR
             AUTHORITY TO SELL REAL PROPERTY FREE AND
                  CLEAR OF LIENS AND ENCUMBRANCES

       Respondent, Wells Fargo Bank, N.A., by and through its attorneys, Phelan Hallinan

Diamond & Jones, LLP, hereby responds to EXPEDITED MOTION FOR AUTHORITY TO

SELL REAL PROPERTY FREE AND CLEAR OF LIENS AND ENCUMBRANCES and in

support thereof, avers as follows:

       1. Admitted.

       2. Admitted.

       3. Admitted.

       4. Denied. Respondent is without information or knowledge sufficient to form a belief

           as to the truth of the within averment.

       5. Denied. Respondent is without information or knowledge sufficient to form a belief

           as to the truth of the within averment.

       6. Admitted.
Case 19-13496-amc          Doc 43   Filed 05/21/20 Entered 05/21/20 14:40:02            Desc Main
                                    Document     Page 2 of 2



       7. Respondent is without information or knowledge sufficient to form a belief as to the

           truth of the within averment..

       8. Denied. Respondent is without information or knowledge sufficient to form a belief

           as to the truth of the within averment.

       9. Admitted.

       10. Conclusion of law.

       WHEREFORE, Respondent, Wells Fargo Bank, N.A. respectfully requests that this

Honorable Court deny EXPEDITED MOTION FOR AUTHORITY TO SELL REAL

PROPERTY FREE AND CLEAR OF LIENS AND ENCUMBRANCES in its entirety without

the following provision:

   1) Debtor shall include in the Order that either Wells Fargo Bank, N.A. will be paid in full

       subject to a proper payoff quote at the time of closing or that any sale short of full payoff

       will be subject to Wells Fargo Bank, N.A.’s final approval.

   2) Closing is required within 30 days of the payoff quote date or a new payoff is required

       within 30 days of closing.




                                                     Respectfully submitted,

Date: May 20, 2020                                   /s/ Jerome Blank, Esquire
                                                     Jerome Blank, Esq., Id. No.49736
                                                     Phelan Hallinan Diamond & Jones, LLP
                                                     1617 JFK Boulevard, Suite 1400
                                                     One Penn Center Plaza
                                                     Philadelphia, PA 19103
                                                     Phone Number: 215-563-7000 Ext 31625
                                                     Fax Number: 215-568-7616
                                                     Email: jerome.blank@phelanhallinan.com
